Response to Amendment
The proposed amendment amends claim 11 by deleting the limitation “the first connecting portion includes a first fitting hole; the first electrode terminal further includes a boss, the boss extends downwardly from a lower surface of the first base portion and extends into the first fitting hole, and the lower surface of the first base portion is attached to the upper surface of the first connecting portion; and a cross-sectional area of the boss is smaller than a cross-sectional area of the first base portion” and adding the limitation “the cap plate includes a lower groove at a lower side, and the first connecting portion is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; and a bottom surface of the first base portion, a bottom surface of the lower groove and the upper surface of the first connecting portion are flush with each other”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729